EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Masood Anjom on 6/30/2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 20 is amended as follows:
A method of delivering fluid to a fluid consuming asset having a fluid tank comprising- filling a first tank with the fluid; fluidically coupling the first tank to a second tank through a first connection; fluidically coupling the second tank to a manifold through a fluid delivery coupling, fluidically coupling the manifold to a fluid transporting mechanism, wherein fluidically coupling the manifold to a fluid transporting mechanism comprises fluidically coupling a spigot at an outlet of the manifold to the fluid transporting mechanism; fluidically coupling the fluid transporting mechanism to a hydraulic connector of a fill cap; coupling the fill cap to an opening of the fluid tank, wherein coupling the fill cap to the opening of the fluid tank comprises: inserting a first connecting member having an inner lip disposed within the fluid tank and an outer lip disposed outside the fluid tank through a first opening on a connection plate of the fill 

Claim 21 is amended as follows:
The method of claim 20, wherein stopping the flow of fluid out of the probe and into the fluid tank when a level of fluid in the fluid tank reaches a predetermined maximum level comprises: coupling a valve to the outlet of the probe; coupling a float to the valve, wherein an arm couples the float to the valve, wherein the valve is movable between an open position and a closed position, wherein fluid does not flow out of the outlet of the probe when the valve is in the closed position, wherein fluid flows out of the outlet of the probe when the valve is in the open position, and wherein the movement of level.

Claim 22 is amended as follows:
The method of claim 20, wherein the fluid is a fuel.

Claim 34 is amended as follows:
A method of delivering fluid to a fluid consuming asset having a fluid tank comprising: filling a first tank with the fluid; fluidically coupling the first tank to a second tank through a first connection; fluidically coupling the second tank to an inlet of a manifold through a fluid delivery coupling; fluidically coupling an outlet of the manifold to a fluid transporting mechanism; fluidically coupling the fluid transporting mechanism to a hydraulic connector of a fill cap; coupling the fill cap to an opening of the fluid tank; directing the fluid from the first tank to the second tank through a first connection; pressurizing the second tank with a compressor; directing the fluid from the second tank to the manifold through the fluid delivery coupling, wherein pressure from the compressor directs the fluid from the second tank into the manifold through the inlet; directing the fluid from the manifold to the fluid transporting mechanism; directing the fluid from the fluid transporting mechanism to the hydraulic connector of the fill cap; directing the fluid from the hydraulic connector into the fluid tank through an outlet of a probe of the fill cap.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Moffitt (US 2016/0076533), Haile et al. (US 20170305736, hereafter “Haile”) and Kamikozuru (US 2004/0007286) are considered the closest prior art.
Moffitt discloses a method of delivering fluid to a fluid consuming asset having a fluid tank comprising- filling a first tank with the fluid; fluidically coupling the first tank to a second tank through a first connection; fluidically coupling the second tank to a manifold through a fluid delivery coupling, fluidically coupling the manifold to a fluid transporting mechanism, wherein fluidically coupling the manifold to a fluid transporting mechanism comprises; directing the fluid from the first tank to the second tank through a first connection; pressurizing the second tank; directing the fluid from the second tank to the manifold through the fluid delivery coupling.
Haile teaches coupling a spigot at an outlet of the manifold to the fluid transporting mechanism; fluidically coupling the fluid transporting mechanism to a hydraulic connector of a fill cap; coupling the fill cap to an opening of the fluid tank, directing the fluid through the spigot into the fluid transporting mechanism; directing the fluid from the fluid transporting mechanism to the hydraulic connector of the fill cap.
Kamikozuru teaches pressurizing the fluid with a compressor.
Neither Moffitt, Haile nor Kamikozuru anticipate or render obvious either of wherein coupling the fill cap to the opening of the fluid tank comprises: inserting a first connecting member having an inner lip disposed within the fluid tank and an outer lip disposed outside the fluid tank through a first opening on a connection plate of the fill cap; inserting a second connecting member having an inner lip disposed within the fluid .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Primary Examiner, Art Unit 3753